
	
		I
		112th CONGRESS
		1st Session
		H. R. 1391
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. McKinley (for
			 himself, Mr. Whitfield,
			 Mr. Rahall,
			 Mr. Holden,
			 Mr. Terry,
			 Mrs. Capito,
			 Mr. Olson,
			 Mr. Barton of Texas,
			 Mr. Pompeo,
			 Mr. Gibbs,
			 Mr. Guthrie,
			 Mr. Kinzinger of Illinois,
			 Mrs. McMorris Rodgers,
			 Mr. Critz,
			 Mr. Murphy of Pennsylvania, and
			 Mr. Griffith of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Environmental Protection Agency from
		  regulating fossil fuel combustion waste under subtitle C of the Solid Waste
		  Disposal Act.
	
	
		1.Short titleThis Act may be cited as the
			 Recycling Coal Combustion Residuals Accessibility Act of
			 2011 or the RCCRA Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Pursuant to
			 section 3001(b)(3)(C) of the Solid Waste Disposal Act (42 U.S.C.
			 6921(b)(3)(C)), the Environmental Protection Agency, in two separate final
			 regulatory determinations, Final Regulatory Determination on Four
			 Large-Volume Wastes From the Combustion of Coal by Electric Utility Power
			 Plants published at 58 Fed. Reg. 42466 (August 9, 1993) and
			 Notice of Regulatory Determination on Wastes from the Combustion of
			 Fossil Fuels published at 65 Fed. Reg. 32214 (May 22, 2000)
			 (hereinafter the 2000 regulatory determination), concluded that
			 neither large-volume coal combustion wastes, nor any of the remaining fossil
			 fuel combustion wastes, warrant regulation under subtitle C of the Solid Waste
			 Disposal Act.
			(2)In its 2000
			 regulatory determination, the Environmental Protection Agency found that
			 regulation of fossil fuel combustion wastes under subtitle C of the Solid Waste
			 Disposal Act would be environmentally counterproductive because such regulation
			 would unnecessarily stigmatize such wastes and impede their beneficial
			 use.
			(3)The Department of Energy, the Federal
			 Highway Administration, and the Department of Agriculture have studied fossil
			 fuel combustion wastes and determined that such wastes do not require a
			 hazardous waste designation under subtitle C of the Solid Waste Disposal
			 Act.
			(4)Roughly 42 percent
			 of fossil fuel combustion wastes are used beneficially in a variety of
			 applications, including in concrete, wallboard, bricks, agricultural
			 fertilizers, soil amendments, roofing materials, and other consumer products,
			 in producing road base and fill materials, and in snow and ice control
			 products.
			(5)According to the
			 Environmental Protection Agency, 13,700,000 tons of fossil fuel combustion
			 wastes were recycled and used in place of Portland cement in 2007, saving the
			 United States nearly 73,000,000,000,000 BTUs of energy, which is equivalent to
			 the annual energy consumption of more than 676,000 households. Greenhouse gas
			 emissions were also reduced by 12,400,000 metric tons of carbon dioxide
			 equivalent, roughly the annual greenhouse gas emissions of 2,300,000
			 vehicles.
			(6)The regulatory
			 impact analysis for the Environmental Protection Agency’s proposed rule
			 entitled Hazardous and Solid Waste Management System; Identification and
			 Listing of Special Wastes; Disposal of Coal Combustion Residuals From Electric
			 Utilities published at 75 Fed. Reg. 35128 (June 21, 2010) stated that
			 such proposed rule did not include either a qualitative or quantitative
			 estimation of the potential effects of the proposed rule on economic
			 productivity, economic growth, employment, job creation, or international
			 economic competitiveness.
			3.No
			 regulation of fossil fuel combustion waste under subtitle C of the Solid Waste
			 Disposal ActSection
			 3001(b)(3) of the Solid Waste Disposal Act (42 U.S.C. 6921(b)(3)) is amended by
			 adding at the end thereof the following:
			
				(D)Notwithstanding the provisions of paragraph
				(1) or any other provision of this paragraph, each waste listed in clause (i)
				of subparagraph (A) of this paragraph shall not be subject to regulation under
				this
				subtitle.
				.
		
